Citation Nr: 0121868	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-22 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for a respiratory 
disorder as a result of exposure to ionizing radiation.

2. Entitlement to service connection for renal disease as a 
result of exposure to ionizing radiation.

3. Entitlement to service connection for a blood disorder as 
a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1946.  This appeal arises from a November 1999 rating action 
that denied service connection for respiratory, renal, and 
blood disorders as a result of exposure to ionizing 
radiation.  In November 2000, the veteran testified at a 
hearing before a Decision Review Officer at the RO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On 9 November 2000, the President 
of the U.S. signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligation of the VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supercedes the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. 6 November 2000) (per curiam Order), that had held 
that the VA cannot assist in the development of a claim that 
is not well-grounded.  This change in the law is applicable 
to all claims filed on and after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required pursuant to the VCAA, it would be prejudicial to the 
appellant if the Board of Veterans Appeals (Board) was to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  In an effort to assist the RO, the Board has 
reviewed the claims folder and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case. 

The veteran contends that he currently suffers from 
respiratory, renal, and blood disorders as a result of 
exposure to ionizing radiation.  Appellate review discloses 
that the veteran served aboard the USS Albemarle (AV-5) 
during Operation Crossroads, an atmospheric nuclear test 
series consisting of 2 separate nuclear detonations and 
occurring at Bikini Atoll in July 1946.  A revised July 1984 
Executive Summary from a National Academy of Sciences report 
of the Albemarle's history during Operation Crossroads 
indicates that the ship received its final radiological 
clearance by 22 November 1946 after decontamination at the 
Los Angeles Naval Shipyard.  In written argument dated in 
June 2001, the veteran stated that he had tried through the 
Internet to discover what had been done to the Albemarle 
during the decontamination process in October and November 
1946, but that a certain web site was closed off and he could 
not retrieve the information he sought.  The Board finds that 
the RO should develop the record to obtain all military 
records pertaining to the decontamination of the USS 
Albemarle in late 1946, with a view toward obtaining data 
about the dose of radiation the ship received, and thus the 
dose of radiation the veteran is likely to have been exposed 
to as a result of his service aboardship during Operation 
Crossroads in July 1946.

Also in June 2001, the veteran alleged that on 5 February 
1982 he underwent a physical examination at the VA Medical 
Center (VAMC), Manchester, New Hampshire which was performed 
for the purpose of testing claimants for VA benefits based 
upon alleged exposure to ionizing radiation from atmospheric 
nuclear tests conducted by the U.S. government.  The veteran 
has contended that he has been unable to obtain a copy of a 
report of that examination with test results, and appellate 
review discloses that a copy thereof is not contained in the 
claims folder.  Appellate review further discloses that in 
June 2001 the veteran requested the RO to assist him in 
obtaining a copy of that examination report, and subsequently 
that month the VAMC/Manchester responded that a copy thereof 
was not contained in the veteran's medical records, but no 
follow-up action was taken to furnish the veteran the 
requested copy or to advise him where he might obtain such.  
The Board finds that further development of this matter is 
required prior to an appellate decision in this case, 
inasmuch as the test results, clinical findings, and 
diagnoses on a VA examination conducted for the purpose of 
determining whether the claimant had a disorder which was a 
result of exposure to ionizing radiation from atmospheric 
nuclear tests conducted by the U.S. government would clearly 
be pertinent to his claims for service connection thereof.  
This case is REMANDED to the RO for the following action:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that all new 
notification requirements and 
development procedures contained in 
§§ 2 and 3 of the VCAA (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) (West Supp. 2001) are fully 
complied with and satisfied.  

2. The RO should contact the Defense 
Threat Reduction Agency (DTRA), 8725 
John J. Kingman Road MS 6201, Fort 
Belvoir, Virginia 22060-6201, and 
request them to furnish all military 
records pertaining to the 
decontamination of the USS Albemarle 
(AV-5) at the Los Angeles Naval 
Shipyard in late 1946, with a view 
toward obtaining data about the dose 
of radiation the ship received, and 
thus the dose of radiation the veteran 
is likely to have been exposed to as a 
result of his service aboardship 
during Operation Crossroads in July 
1946.  All responses from the DTRA and 
all records obtained should be 
associated with the claims folder.

3. A Records Development Specialist at 
the RO should personally contact the 
Director of the VAMC/Manchester or his 
designee and request that an 
exhaustive search be conducted for a 
copy of a report of physical 
examination the veteran reportedly 
underwent at that medical facility on 
5 February 1982 for the purpose of 
testing him as a claimant for VA 
benefits based upon alleged exposure 
to ionizing radiation from atmospheric 
nuclear tests conducted by the U.S. 
government.  The information sought 
includes all test results associated 
with that examination.  If a copy of 
that examination report and associated 
test results cannot be obtained from 
the VAMC/Manchester, the RO Records 
Development Specialist should explore 
other medical records repositories and 
archives that may contain copies of 
the reports sought.  The Specialist 
should prepare a report for the record 
describing in detail the nature of the 
medical records search conducted, and 
if copies of the VA examination report 
and test results cannot be obtained, 
he should certify, if such is the 
case, and in accordance with the 
Court's mandate in Dixon v. Derwinski, 
3 Vet. App. 261 (1992), that such 
records have been irretrievably lost, 
and that further efforts to obtain 
them are not justified.  All records 
obtained and/or any statement from the 
RO Records Development Specialist 
should be associated with the claims 
folder.  

4. After the abovementioned development 
action has been completed, the RO 
should readjudicate the veteran's 
claims for service connection for a 
respiratory disorder, renal disease, 
and a blood disorder as a result of 
exposure to ionizing radiation.  In 
readjudicating the veteran's claims, 
such additional medical development as 
the RO deems necessary, to include 
affording the veteran another VA 
examination, should be conducted, 
depending on the results of the search 
for additional records specified 
above.

If the veteran's claims have not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


